Citation Nr: 1523037	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  10-42 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for the residuals of a fractured left ankle.  

2.  Entitlement to an initial compensable rating for a left ear hearing disability.  


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The Veteran served on active duty from December 1993 to March 1996.

This case was previously before the Board of Veterans' Appeals (Board) in May 2014 and remanded for scheduling of a video conference.  Although the video conference was scheduled for January 20, 2015, the Veteran did not appear and has not contacted VA. 

In February 2015, the Veteran's former counsel moved to withdraw his representation of the Veteran in all matters pending before the Board.  Counsel noted that the Veteran had not participated in the presentation and prosecution of his claims, and that despite numerous attempts, he had been unable to contact the Veteran over a course of ten months.  

In May 2015, the undersigned Veterans Law Judge granted the motion to withdraw his representation of the Veteran.  The Veteran was notified of that action, as well as his options to appoint a new representative or to proceed without representation.  There has been no response from the Veteran.


FINDINGS OF FACT

1.  Since service connection became effective October 13, 2009, the Veteran's residuals of a left ankle fracture have been productive of no more than moderate impairment.  

2.  Since service connection became effective October 13, 2009, the Veteran's left hearing loss disability has been productive of no worse than Level III hearing impairment.  

3.  The Veteran's hearing acuity in his nonservice-connected right ear is presumed to be at Level I.


CONCLUSIONS OF LAW

1.  The criteria have not been met for an initial rating in excess of 10 percent for the residuals of a fractured left ankle.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5271 (2014).

2.  The criteria have not been met for an initial compensable rating for a left ear hearing disability.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.85, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A. "), regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R. ") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir. ") and the Court of Appeals for Veterans Claims as noted by citations to "Vet. App. ")

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104(d), see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999), Gilbert v. Derwinski, 1 Vet.App. 49, 56, 57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.  

Disability evaluations are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Codes of VA's Schedule For Rating Disabilities. The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity (in civilian occupations) resulting from service-connected disability.  38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  A veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  When, as in this case, service connection is granted and an initial rating award is at issue separate ratings can be assigned for separate periods from the time service connection became effective.). Fenderson v. West, 12 Vet. App. 119 (1999).  

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of his claims.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.

In October 2009, the Veteran claimed entitlement to service connection for a left ankle disorder and for a hearing loss disability.  Following the receipt of those claims, the VA notified the Veteran of the information and evidence necessary to substantiate and complete the claims, including the evidence to be provided by him and notice of the evidence the VA would attempt to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. 473 (2006).

In February 2010, the RO granted the Veteran's claim of entitlement to service connection for the residuals of a fractured left ankle and assigned a 10 percent rating.  In September 2010, the RO granted the Veteran's claim of entitlement to a left ear hearing loss disability and assigned a noncompensable rating.  Each rating became effective October 13, 2009.  The Veteran disagreed with those rating percentages, and this appeal ensued.  

Because they are derived from initial service connection claims, the issues of entitlement to increase ratings are considered "downstream" issues.  Grantham v. Brown, 114 F.3d 1156 (1997).  Although VA has not specifically notified the Veteran of the information and evidence necessary to substantiate the increased rating claims, such notice is not required.  

In December 2003, the VA General Counsel issued a precedential opinion stating that, if the VA received a notice of disagreement (NOD) in response to a decision on a claim for which the VA had already sent the veteran a duty to assist letter, and the NOD raised a new issue, the duty to assist the veteran did not require VA to provide notice of the information and evidence necessary to substantiate the newly raised "downstream" issue.  See VAOGCPREC 8-03, 69 Fed. Reg. 25180 (2004).  The Board is bound by that opinion.  38 U.S.C.A. § 7104(c) (West 2014).  Hence, the VA has essentially complied with its duty to notify the Veteran of the information and evidence necessary to substantiate his increased rating claims.  

The VA's duty to assist includes helping claimants to obtain pertinent records, such as records reflecting the Veteran's treatment by the VA.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The electronic claims file contains the Veteran's VA records, dated from December 2009 to May 2011.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

The VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Appropriate VA medical inquiry has been accomplished and is factually informed, medically competent and responsive to the issues under consideration.  Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support either of his claims; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.

The Factual Background

The Veteran's VA records, dated from December 2009 to May 2011, show a history of a left ankle fracture for which he takes pain medication.  However, they do not show that he is, otherwise, being treated for his left ankle disorder or for his left ear hearing loss disability.  

As to hearing loss, during an August 2010 VA examination, the Veteran demonstrated the following  puretone thresholds, in decibels, at the indicated hertz levels:  




HERTZ



500
1000
2000
3000
4000
RIGHT
 NA
10
15
15
25
LEFT
NA
25
20
55
60

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 96 percent in the left ear.

In March 2013, the Veteran was examined by the VA to determine the severity of his service-connected residuals of a fractured left ankle.  It was noted that in 1995, the Veteran had fractured his left ankle and had undergone arthroscopic surgery, open reduction and internal fixation with screws.  He had surgical scarring which was not painful or unstable.  The total area of the scarring was less than 39 square cm (6 square inches).  The Veteran alleged that he had throbbing pain in the ankle and that the wrong movement could cause the ankle to give out.  He reported that he took pain medication for his ankle.

On examination, the Veteran demonstrated the following left ankle motion: left ankle plantar flexion to 35 degrees and left ankle dorsiflexion to 20 degrees or more.  The range of motion of the nonservice-connected right ankle consisted of plantar flexion to 45 degrees, or more, and dorsiflexion to 20 degrees.  All motions were accomplished without objective evidence of pain.  Repetitive testing produced no additional limitation of motion in either ankle.  In addition to less flexion than normal in the left ankle, the Veteran demonstrated weakened movement.  The Veteran's right ankle strength was 5/5 for both plantar flexion and dorsiflexion, while his left ankle strength for those motions was 4/5  The examiner described the Veteran's limitation of motion and weakness as slight.  

However, further examination showed no evidence of excess fatigability, incoordination, impaired ability to execute skilled movements smoothly, pain on movement, swelling, deformity, atrophy of disuse, instability of station, disturbance of locomotion, or interference with sitting, standing, and weightbearing.  There was no evidence of laxity or ankylosis in either ankle, and the Veteran did not use any assistive devices for ambulation.  The evidence was also negative for shin splints, stress fractures, Achilles tendonitis, Achilles tendon rupture, malunion of calcaneus (os calcis) or talus (astragalus), a talectomy (astragalectomy), or ankle replacement.  X-rays confirmed the internal fixation of the distal left fibula.  There was no evidence of an acute fracture or joint widening.  

The diagnosis was fracture, left ankle, status post open reduction and internal fixation, remote with residuals.  The VA examiner opined that the Veteran's left ankle condition did not impact his ability to work.  
During a July 2013 VA examination, the Veteran demonstrated the following  puretone thresholds, in decibels, at the indicated hertz levels:  




HERTZ



500
1000
2000
3000
4000
RIGHT
NA
35
25
40
60
LEFT
NA
50
70
85
100

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 84 percent in the left ear.

Analysis

The Left Ankle

Limitation of motion of the ankle is rated in accordance with 38 C.F.R. § 4.71a, Diagnostic Code 5271.  A 10 percent rating is warranted for moderate limitation of motion, while a 20 percent rating is warranted for severe limitation of motion.  

The terms "moderate" and "marked" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2014).  

The standard range of ankle motion consists of dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  38 C.F.R.  § 4.71, Plate II (2008).

When an evaluation of a disability is based on limitation of motion, the Board must consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011); Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

Since service connection became effective October 13, 2009, the Veteran's left ankle disorder has been manifested by slight limitation of plantar flexion and weakened movement.  However, there is no evidence of any associated atrophy of disuse or an impaired gait.  While the Veteran reports taking medication for pain, there is no evidence of any recent treatment for his left ankle disorder.  There is no objective evidence of pain on motion, excess fatigability, incoordination, or impaired ability to execute skilled movements smoothly.  In addition, there is no evidence that the Veteran's left ankle disorder impairs his ability to perform his daily activities, including his ability to work.  The VA examiner opined that the Veteran's left ankle condition did not impact his ability to work, and there is no competent, objective evidence to the contrary.  

Although pain limits the Veteran's range of left ankle plantar flexion, it does not do so to the point that he meets the criteria for a higher rating.  There are no factors, such as an altered posture or gait, fixed deformity, crepitus, muscle spasm, heat, discoloration, or swelling, which would assist in the identification.  In addition, the Veteran does not require a brace or other ankle support, nor does he require any aids to ambulation.  Therefore, the Board finds that his pain is contemplated by his current evaluation. See Spurgeon v. Brown, 10 Vet. App. 194 (1997) (rating schedule does not require a separate rating for pain alone.). 

The Veteran's residuals of left ankle fracture do not meet or more nearly approximate the schedular criteria for a rating in excess of 10 percent.  Accordingly,  the appeal is denied.  


The Left Ear Hearing Loss Disability

Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  For VA purposes, the severity of hearing impairment is determined by comparing audiometric test results in the conversational voice range (1000, 2000, 3000, and 4000 hertz) with the criteria set forth in 38 C.F.R. §§ 4.85.  That code establishes eleven levels of auditory acuity, from Level I for lesser degrees of hearing impairment through Level XI for greater degrees of hearing impairment. A level of auditory acuity is determined for each ear, and then those levels are combined to give an overall level of hearing impairment. 38 C.F.R. § 4.85. 

When, as in this case, impaired hearing is service connected in one ear only, the hearing acuity in the non-service connected is considered normal for the purpose of computing a disability rating.  As such, the non-service-connected ear will be assigned a numerical designation of I.  If the Veteran is totally deaf in both ears, compensation is payable as if both ears were service connected.  38 C.F.R. § 3.383. 
A review of the record discloses that the Veteran is not totally deaf in his right ear; and, therefore, he is assigned a numeric designation of I for hearing impairment in that ear.  In his left ear, audiologic evaluations in August 2010 and July 2013, revealed that his average puretone threshold was no worse than 76 decibels in the applicable frequencies.  His speech recognition in the left ear was no worse than 84 percent.  Such findings are compatible with a numeric designation no worse than Level III hearing acuity.  When the numeric designation of III in the Veteran's left ear is combined with the numeric designation of I in his right ear, the overall level of hearing impairment is commensurate with the noncompensable rating currently in effect under 38 C.F.R. § 4.85, Table VII.  Thus, a schedular compensable rating for the Veteran's service-connected left ear hearing disability is not warranted.

Extraschedular Consideration

In arriving at these decisions, the Board has considered the possibility of referring this case to the Director of the VA Compensation and Pension Service for possible approval of extraschedular ratings for the Veteran's service-connected residuals of a fractured left ankle and/or left ear hearing loss disability.  38 C.F.R. § 3.321(b)(1) (2014).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun v. Peake, 22 Vet. App. 111, 114  (2008).  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1). 

There is a three-step inquiry for determining whether a claimant is entitled to an extraschedular rating.  Thun, 22 Vet. App. at 115.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Id.  If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, in which case the assigned schedular evaluation is adequate and no referral is required.  Id.  Second, if the schedular evaluation is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors, such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a claimant's disability picture with such related factors as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.

Neither the first nor second Thun element is satisfied here.  The Veteran's service-connected residuals of a left ankle are manifested, primarily, by signs and symptoms of slight limitation of plantar flexion and associated slight weakness.  The limitation of motion is contemplated by the schedular criteria under 38 C.F.R. §§ 4.71, Plate II and 4.71a, Diagnostic Code 5271.  

For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  Similarly, the puretone thresholds and speech discrimination testing are contemplated by the schedular criteria for rating a hearing loss disability in one ear.  38 C.F.R. § 4.85, Diagnostic Code 6100, Tables VI and VII.  In short, there is nothing exceptional or unusual about the Veteran's residuals of a left ankle fracture or left ear hearing loss disability, because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  Therefore, he does not meet the criteria for referral to the Director of the VA Compensation and Pension Service.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the Veteran does not contend, and the evidence of record does not suggest, that his service-connected residuals of a fractured left ankle and/or his left ear hearing loss disability have caused him to miss work or have resulted in any hospitalizations.  The Board finds, therefore, that those service-connected disorders do not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.


ORDER

Entitlement to an initial rating in excess of 10 percent is denied for the residuals of a left ankle fracture.

Entitlement to an initial compensable rating is denied for a left ear hearing loss disability. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


